

114 SRES 549 ATS: Expressing a commitment by the Senate to never forget the service of aviation's first responders.
U.S. Senate
2016-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 549IN THE SENATE OF THE UNITED STATESSeptember 8, 2016Mr. Markey (for himself, Ms. Warren, Mr. Casey, Mrs. Gillibrand, and Mr. Booker) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing a commitment by the Senate to never forget the service of aviation's first responders.
	
 Whereas the events of September 11, 2001, forever changed the United States as the people of the United States faced unspeakable destruction and grief that touched millions of lives;
 Whereas 4 commercial aircraft were turned into weapons of mass destruction, killing nearly 3,000 innocent people at the World Trade Center, the Pentagon, and in Shanksville, Pennsylvania;
 Whereas the crewmembers of United Flight 175, American Flight 11, American Flight 77, and United Flight 93 acted as first responders, providing the first information about the unfolding attacks and selflessly protecting the United States and the lives of countless others;
 Whereas ever since 9/11, pilots and flight attendants in the United States report to work with heightened responsibilities as first responders and as the last line of defense in aviation security; and
 Whereas the bravery of the crewmembers 15 years ago and our crewmember heroes are prominent in the hearts and minds of the people of the United States: Now, therefore, be it
	
 That the Senate— (1)forever memorializes the service of aviation’s first responders on that fateful day; and
 (2)will always seek to honor the sacrifice of aviation's first responders, who continue to keep the United States safe today.